DETAILED ACTION
Status of the Claims
	Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57, 97, 103 and 105 and 108-113 are pending in the instant application. Claim 112 is new claims. Claims 97, 103 and 105 have been withdrawn based upon Restriction/Election. Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57 and 108-112 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 05/29/2017, the filing date of the EPO document 17173240.7.

Information Disclosure Statement
	The information disclosure statements submitted on 09/23/2021 was filed after the mailing date of the first office action on the merits subsequent to the RCE filed 02/18/2021, however Applicants have made a statement under 37 CFR 1.97(e).  
Objections
	Applicants have inserted a period after the percent sign in line 6 of claim 108:

    PNG
    media_image1.png
    117
    487
    media_image1.png
    Greyscale

MPEP §608.01(m) states, in part, that: “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” The period after the “%” is considered extraneous, as the percent sign is not considered an abbreviation, and should be deleted. Appropriate correction is required.
	Claim 13 is objected for reciting “after after” in line 3 which appears to be an unintended double inclusion. Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 2, 4, 8-9, 14-15, 26, 34, 48, 55, 57 and 108-112 are rejected under 35 U.S.C. 103 as being unpatentable over DESHMUKH (US 2013/0022654; published January, 2013) in view of Vosburg et al. (“A comparison among tapentadol tamper-resistant formulations (TRF) and OxyContin® (non-TRF) in prescription opioid abusers,” 2013; Society for the Study of Addiction; Addiction, Vol. 108, pp. 1095-1106); MUHURI (2009/0155357; published June, 2009); HABIB (2008/0311205; published December, 2008); STAFFORD (“überzogene feste Formen”, English title: “Coated Solid Forms”, Verglag, 1991, pp. 347-368)1; and Borquest et al. (“Simulation of the release from multiparticulate systems validated by single pellet and dose release experiments,” ELSEVIER, 2004, Journal of Controlled Release, Vol. 97, pp. 453-465)2.
Applicants Claims
	Applicant claims an oral pharmaceutical dosage form comprising a plurality of coated particles, wherein said coated particles comprise a core which comprises a Tapentadol component, wherein the core is coated with a controlled release coating comprising a controlled release coating material, wherein the controlled release coating material has a weight, relative to the total weight of the coated particles, within the range of 13.0±3.0 wt.-%, wherein the controlled release coating material comprises a lubricant component and a polymer component, wherein the polymer component comprises one or more cellulose ethers and/or one or more acrylates, wherein a total content of lubricant and polymer content is at least 80 wt.-% relative and wherein
under in vitro conditions the pharmaceutical dosage form provides controlled release of the Tapentadol component.
	Applicants have elected the following species in the reply filed 08/26/2019: (a) a species of controlled release coating material with specificity to (i) the lubricant is magnesium stearate; and (ii) the polymer is ethylcellulose; and (b) a species of tamper resistant coating material providing resistance against ethanolic dose dumping is an inner layer based upon sodium alginate (claim 80) and an outer layer based on acrylate (Eudragit L 30 D 55; claim 81). Claims 80 and 81 have been canceled by Applicants and instant claim 1 recites items (i) and/or (ii), thus item (a) is particularly addressed herein with respect to the combination of (i) magnesium stearate (lubricant component) and (ii) ethylcellulose (polymer component). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
to achieve the desired rate of release.” ([0030]). DESHMUKH teaches controlled release pharmaceutical compositions of tapentadol (title), and particularly that:
[0041] Release controlling agents are defined as hydrophilic or hydrophobic agents, which can be polymeric or non-polymeric and which are capable of controlling the rate or release of the active agent(s). The release controlling agents may be natural, semi-synthetic and synthetic agents or mixtures thereof. The release controlling agent can be used from about 1 to about 70% of the total composition. [emphasis added]
[0042] The hydrophobic release controlling agents comprises but are not limited to hydrogenated vegetable oil, but other suitable agents include purified grades of beeswax; fatty acids; long chain fatty alcohols, such as cetyl alcohol, myristyl alcohol, and stearyl alcohol; glycerides such as glyceryl esters of fatty acids like glyceryl monostearate, glyceryl distearate, glyceryl esters of hydrogenated ethyl cellulose, stearic acid, paraffin, carnauba wax, talc; and the stearate salt(s) such as calcium, magnesium, zinc and other materials known to the person skilled in the art. [emphasis added]
A teaching that clearly points out ethyl cellulose and stearic acid salts such as magnesium stearate as a species of hydrophobic release controlling agent (instant claim 1, item-(i) lubricant is magnesium stearate & polymer component is ethylcellulose; instant claims 2-4, 8). DESHMUKH teaches that the “Delay release of active ingredient can also be achieved by coating the powder, granules, pellets […] with the release delaying agents.” ([0062]).
	DESHMUKH teaches a delayed release coating layer including the active Tapentadol, hydroxypropyl methylcellulose in a ratio of greater that 2.0:1.0 (alternative: ethylcellulose, [0063]), and magnesium stearate  ([0079]; Examples 1-8, Table: “Delayed Controlled Release component”).
	As noted above, DESHMUKH teaches the release controlling agent can be used from about 1 to about 70% of the total composition ([0041]), and also teaches Example 12 including a coating layer having a 1-15 % wt. gain ([0095]), which more narrowly overlaps with Applicants claimed 13 ±3.0 wt. % coating layer (instant claim 108, lines 3-7).
	DESHMUKH teaches filled capsules essentially consisting of the capsule and coated particles ([0100])(instant claims 55 & 57).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DESHMUKH is that DESHMUKH does not expressly teach abuse resistant formulations.
	Vosburg et al. suggests “Employing taper resistant technology may be promising approach towards reducing the abuse potential of tapentadol ER.” [emphasis added] (see whole document, particularly the abstract: Conclusion).
	MUHURI teaches alcohol resistant oral dosage forms having the feature of avoiding alcohol dose dumping (see whole document). MUHURI teaches “Non-limiting examples of alcohol insoluble coatings and water insoluble coatings are provided in Table 1, and include combinations of such coatings […]” (see Table 1, including magnesium stearate) (instant claim 111). And teaches especially preferred alcohol insoluble coatings include ethylcellulose, among others ([0013]). MUHURI further teaches that the coatings can be applied in the range of 1 to 30% weight gain, including about 5-800 microns thick coatings ([0015]-[0016]) (instant claims 10, 42 & 48). MUHURI further teaches in Table 1, a “List of ingredients that can be used to coat or cover the solid dosage formulations by layering to prevent the dose dumping of active ingredients from solid oral dosage formulations when taken with alcohol.” including the name of the ingredient, the solubility in (1) water and (2) alcohol, as well as specific comments. Thus, MUHURI teaches magnesium stearate as an ingredient “that can be used to coat or cover the solid dosage formulations by layering to prevent the dose dumping of active ingredients from solid oral dosage formulations when taken with alcohol.” And particularly teaches that magnesium stearate is insoluble in both water and alcohol but should be used with a binder when coating (comments). MURHURI teaches binders including cellulose derivatives but does not teach ethylcellulose as a binder, however, DESHMUKH ([0063]) and HABIB ([0160]) each teach binders include ethylcellulose. Thus, a closer examination of the teaching of MUHURI in combination with DESHMUKH and HABIB, is further suggestive of a combination of magnesium stearate and ethylcellulose as a binder for preventing alcohol dose dumping in a pharmaceutical dosage form taken with alcohol.
	HABIB teaches abuse resistant drug formulations including an active susceptible to abuse, and coated particles including a fat/wax having improved controlled release and resistance to crushing (see whole document, particularly the abstract). HABIB further teaches coated particles having a 2:1 ratio of ethylcellulose: magnesium stearate ([0127]-[0128]; see Examples, particularly Examples 4, 6, 8, 9). HABIB teaches the coating in Example 1 includes 50.0% w/w oxycodone granules, and a coating containing 33.3% w/w ethylcellulose and 16.7% w/w magnesium stearate:

    PNG
    media_image2.png
    238
    637
    media_image2.png
    Greyscale

(p. 18). Thus teaching ethylcellulose: magnesium stearate a weight ratio of 2:1, the total content of lubricant (magnesium stearate) and polymer (ethylcellulose) is at least 80 wt. % relative to the total weight of the controlled release coating, and wherein the lubricant is present in in amount of at least 15 wt. % relative to the total weight of the controlled release coating (instant claims 108-110).
	Regarding the thickness of the coating layer (i.e. “a controlled release coating material, wherein the controlled release coating material has a weight, relative to the total weight of the coated particles, within the range of 13.0±3.0 wt.-%”), while DESHMUKH teaches the release controlling agent can be used from about 1 to about 70% of the total composition ([0041]), and also teaches Example 12 including a coating layer having a 1-15 % wt. gain ([0095]), which more narrowly overlaps with Applicants claimed 13 ±3.0 wt. % coating layer, in the art pertaining to pharmaceutical dosage forms, it would have been prima facie obvious to vary and optimize the coating thickness based on the desired rate of release (DESHMUKH: [0030]). For example, STAFFORD teaches release from film coated pellets (i.e. 
	Furthermore, Borquest et al. teaches simulation of the release from multiparticulate system validated by a single pellet and dose release experiments clearly demonstrating that a multiparticulate pellet dosage form release can be optimized by computer simulation (see whole document). Particularly Borquest et al. teaches that “The model derived in this work results in a set of coupled ordinary differential equations. These are solved numerically, using a 5th order implicit ODEsolver. Parameter estimation is performed with a Gauss-Newton method, minimizing the residual sum of squares.” (p. 455, §2.4). And that “The model for predicting dose-release profiles could be of great value in optimising the performance of an existing formulation, as well as in the development of a new 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tapentadol ER formulations of DESHMUKH, as suggested by Vosburg et al. that tamper resistant technology may be promising approach towards reducing the abuse potential of tapentadol ER, which tamper resistant technology is taught by MUHURI and HABIB, and to optimize the release from a controlled release multi-pellet formulation of Tapentadol per the teachings of Borquest et al. and/or STAFFORD.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
.
	Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over DESHMUKH in view of Vosburg et al.; MUHURI; HABIB; STAFFORD; and Borquest et al. as applied to claims 2, 4, 8-9, 14-15, 26, 34, 48, 55, 57 and 108-112 above, and further in view of Traynor et al. (“Influence of Alcohol on the Release of Tramadol from 24-h Controlled-Release Formulations During In vitro Dissolution Experiments,” 2008; Informa healthcare; Drug Development and Industrial Pharmacy, Vol. 34, pp. 885-889).
Applicants Claims
	Applicant claims an oral pharmaceutical dosage form comprising a plurality of coated particles, wherein said coated particles comprise a core which comprises a Tapentadol component, wherein the core is coated with a controlled release coating comprising a controlled release coating material, as discussed above.
	Applicants further claim the dosage form according to claim 108, which provides an in vitro release profile measured with the paddle method according to Ph. Eur. at 50 rpm in 500 mL phosphate buffer pH 6.8 and 37 °C, such that after 120 minutes 35 ±30 wt. %; after 240 minutes 65 ±30 wt. %; after 360 minutes 76 ±14 wt. %; and after 720 minutes 89 ±11 wt. %; of the Tapentadol component that was 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DESHMUKH teaches controlled release tapentadol administered once daily maintaining serum levels of tapentadol for at least 17 hours, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DESHMUKH is that DESHMUKH does not expressly teach abuse resistant formulations.
	Vosburg et al. suggests “Employing taper resistant technology may be promising approach towards reducing the abuse potential of tapentadol ER.” [emphasis added] (see whole document, particularly the abstract: Conclusion).
	MUHURI teaches alcohol resistant oral dosage forms having the feature of avoiding alcohol dose dumping, as discussed above and incorporated herein by reference.
	HABIB teaches abuse resistant drug formulations including an active susceptible to abuse, and coated particles including a fat/wax having improved 
	The examiner notes that claim 108 has been amended to remove the previously recited in vitro release profile as determined using the basket method according to Ph. Eur. at 100 rpm in 900 mL 0.1 N HCl (i.e. artificial gastric juice), however the release profile is a measured release of the active over time and clearly results from the structure of the dosage form, and in the instant case the controlled release coating layer. The amended claim is substantially identical to the previously presented claim and therefore the release profile using another protocol (i.e. “with the paddle method according to Ph. Eur.at 50 rpm in 500 mL phosphate buffer pH 6.8 and 37 °C” per instant claim 113, lines 1-3) would have also likely been the same. Accordingly, the examiner repeats that “Regarding the release profile now claimed, the examiner first notes that this release profile is extremely broad in the context of an extended release formulation. For example, DESHMUKH provides release data for Examples 20 and 21 including time points of 60 minutes and 120 minutes, among others. At 60 minutes Example 20 released 20.7 % of tapentadol in 0.1 N HCl (i.e. artificial gastric juice) and Example 21 released 20.4 % of tapentadol in 0.1 N HCl; and at 120 minutes Example 20 released 33.7 % of tapentadol and Example 21 released 30.0 % tapentadol ([0111]). And these examples both meet the claimed release profile (i.e. after 60 minutes 15±10 wt.-% tapentadol released, and having a 2:1 ratio of ethylcellulose: magnesium stearate ([0127]-[0128]; see Examples, particularly Examples 4, 6, 8, 9), discloses the release profile as follows:

    PNG
    media_image3.png
    693
    1034
    media_image3.png
    Greyscale

which show the release of uncrushed, coated particles in 0.1 N HCl (i.e. artificial gastric juice) showing a release in the range of 20-35% at 1 hr. (i.e. 60 minutes), 30-50% after 2 hrs. (i.e. 120 minutes), 60-80% after 4 hrs. (i.e. 240 minutes), and 80-90% after 8 hrs. (i.e. 480 minutes). They do not include Applicant claimed time points of 360 minutes (i.e. 6 hrs.) or 720 minutes (i.e. 12 hrs.), however the disclosed prima facie obvious over the cited combination of references. The examiner further argues that it is clearly within the ordinary skill in the art to which the invention pertains to adjust the amounts of rate controlling components, such as ethyl cellulose and magnesium stearate, to achieve the desired release profile. In the instant case Applicant claim a Tapentadol extended release formulation which is also suggested by DESHMUKH and suggested by the secondary references as having a the claimed coating layer. The examiner further argues that given the drug and dosage formulation (i.e. extended release tapentadol formulation) are the same as suggested by the combination of prior art the release profile would also have been prima facie obvious based on use of the same drug (Tapentadol) in the same formulation (i.e. extended release tapentadol formulation).”
	Traynor et al. teaches the influence of alcohol on the release of Tramadol (a centrally acting opioid receptor agonist analgesic)3 from 24-h controlled release formulations during in vitro dissolution experiments (see whole document), as specifically teaches release from T-long® capsules (hard gelatin capsules containing controlled-release film-coated tramadol pellets, coated using Eudragit® NE30D; p. 886, col. 14th paragraph):

    PNG
    media_image4.png
    486
    697
    media_image4.png
    Greyscale

(p. 888, Figure 1(C)). Noting that release in buffer pH 6.8 (bottom curve - diamond symbols) at 2 hours (120 min) is ~20% which is 35±30 wt.-%; and at 4 hours (240 min) is 46.78 (p. 889, Table 2) which is 65±30 wt.-%. There is no data point at 6 h (360 min) but the data curve indicates that it would be ~60% which is ~76±30 wt.-%; and at 12 hours (720 min) release of Tramadol is ~80% which is 89±11 wt.-%.  Accordingly, the release profile claimed in new claim 113 would have been prima facie obvious in view of the disclosure of Traynor et al. teaching a similar drug, Tramadol, having a release profile within the scope of the claimed release profile.
Response to Arguments:
02/18/2021 have been fully considered but they are not persuasive.
	Applicants argue that the cited combination of references does not support a prima facie case of obviousness because of the particular weight of the controlled release coating materials (p. 9, item A). Applicants emphasize that the purpose of the instantly claimed oral pharmaceutical Tapentadol dosage form was to produce a prolonged release Tapentadol formulation showing bioequivalence to Palexa® and/or Nucynta® and that the in vitro release profile showed a sigmoidal shape and “Nonetheless, in spite of eth substantially different in vitro release profiles, both dosage forms [i.e., inventive dosage form and commercial tablet] are unexpectedly bioequivalent to one another (confidence interval 80 to 125%)” (pp. 9-10). Applicants go on to compare inventive formulations 1-1, 1-2, and 1-3 (p. 10, table; p. 11, table), noting that “claim 108, as amended, includes formulation 1-1 (13.04 wt%) but excludes formulations 1-2 (16.67 wt%) and 1-3 (20.00 wt%). Applicants further explain that the pharmacokinetic parameters were determined in a clinical trial for the Fasted state (Figure 9) and the Fed state (Figure 10) and that “A person skilled in the art would understand that under ‘Fed’ conditions, formulation 1-2 is not bioequivalent to the commercial tablet.” (p. 12, lines 2-3). Applicants then to the DESHMUKH’s teaching of a range from ~1-70% coating with respect to the total composition, and argue that this broad range does not render obvious Applicants 
	In response the examiner argues that while DESHMUKH teaches the release controlling agent can be used from about 1 to about 70% of the total composition ([0041]), and also teaches Example 12 including a coating layer having a 1-15 % wt. gain ([0095]), which more narrowly overlaps with Applicants claimed 13 ±3.0 wt. % coating layer (instant claim 108, lines 3-7). The essential difference between Applicants Examples 1-1, 1-2 and 1-3 is the thickness of the controlled release coating which is clearly an essential parameter in a controlled release dosage form where control of the release of the active is achieved by a controlled release coating. Thus where the prior art teaches the same dosage form (i.e. multi-pellet formulation) 
	Applicants further argue unexpected results ((p. 14, item B), particularly that “Applicant has proven that formulation 1-1, i.e., a formulation having a controlled release coating material “[having] a weight, relative to a total weight of the coated particles, within the range of 13.0±3.0 wt.-%,” as claimed, is characterized by desired bioequivalence to a commercial tablet in the fed state whereas another formulation 1-2 that does not meet the claimed controlled release coating material weight requirements, but would fall within Deschmukh’s “from about 1 to about 70%  of the total composition’ teaching, does not exhibit the requisite bioequivalence.” Applicants note (footnote-1) that: “The surprising and unexpected superiority of formulation 1-1 over formulation 1-2 in respect to bioequivalence in the fed state is sufficient to prove nonobviousness”. Applicants further argue that “(2) the selection of the correct controlled release coating material weight is critical prima facie case of obviousness by showing the criticality of the range.” (p. 14). Applicants conclude that: “Since the cited combination of references does not teach or suggest these results, these results must be considered to be surprising and unexpected and, therefore, objective evidence of nonobviousness.” (p. 14, last paragraph).
	In response the examiner argues that varying the thickness (and necessarily the weight percent) of the controlled release coating layer in a controlled release formulation would have been prima facie obvious as this is the critical functional element controlling the release of the drug which is Tapentadol in the instant case. 
	The concept of bioequivalence  is described by CHOW4 as follows: “When two formulations of the same drug or two drug products are claimed bioequivalent, it is assumed that they will provide the same therapeutic effect or that they are therapeutically equivalent. In this case, most people interpret that they can be used interchangeably. Two drug products are considered pharmaceutical equivalents if they contain identical amounts of the same active ingredient. Two drugs are identified as pharmaceutical alternatives to each other if both contain an identical nd paragraph).
	CHOW goes on to describe that “When an innovative (or brand-name) drug product is going off patent, pharmaceutical or generic companies may file an abbreviated new drug application (ANDA) for generic approval. Generic drug products are defined as drug products that are identical to an innovative (brand-name) drug which is the subject of an approved NDA with regard to active ingredient(s), route of administration, dosage form, strength, and conditions of use. Since ANDA submissions for generic applications do not require lengthy clinical evaluation of the generic drugs under investigation (see Table 1), the price of generics are usually much lower than that of the originals. On average, it is about 20% of the price of the brand-name originals.” (p. 2, 3rd paragraph).
90% confidence interval of the ratio of geometric means of the primary pharmacokinetic (PK) responses (after log-transformation) is within the bioequivalence limits of 80% and 125%.” (p. 4).
	As the examiner understands Applicants position, they are following the FDA requirements of the 80/125 rule and find that “(2) Drug absorption profiles are not similar but they are therapeutic equivalent” and arguing that this constitutes an unexpected result relative to the prior art because of the weight of the coating layer is broad in the prior art (DESHMUKH teaching a broad range of ~30-70%) and the claimed coating layer amount is critical for establishing said bioequivalence.
	Specifically regarding the amount of the controlled release coating layer, while DESHMUKH teaches the release controlling agent can be used from about 1 prima facie case has been established in regards to the claimed weight percent of the coating being in the range of 13±3.0 as this clearly would have been optimized by one of ordinary skill in the art to achieve the best extended release Tapentadol formulation as suggested by DESHMUKH.
	Specifically regarding Applicants position that the bioequivalence supports a finding of nonobviousness because Applicants formulation 1-2 fall within the broader range taught by DESHMUKH but fails to meet the requisite bioequivalence, the examiner argues that showing bioequivalence suggests obviousness of the 5 states that: “A manufacturer who intends to market a generic equivalent of a branded drug must submit an Abbreviated New Drug Application (ANDA). Principally, the generic manufacturer must satisfy that its proposed product is bioequivalent to the patented product. A generic company may prove bioequivalence by: demonstrating that the proposed generic’s active ingredient reaches the site of action in the body at the same extent, and the same rate, as the brand drug’s active ingredient; or demonstrating, through human clinical trials, that a generic product has the same active ingredient, route of administration, dosage, form, strength, and labeling as the branded drug. The ANDA applicant must also certify that any differences between the brand drug and generic drug are medically insignificant.” [emphasis added](p. 8, 2nd paragraph).
	Furthermore examiner notes that the instant Applicants GRÜNENTHAL GMBH appears to be the owner of the “innovator drug product” Palexia® and/or Nucynta® as drug Tapentadol Pre-Review Report - Expert Committee on Drug Dependence Thirty-fifth meeting (WHO)6 indicates that:

    PNG
    media_image5.png
    340
    1041
    media_image5.png
    Greyscale

Requirement for Information
	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.  In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing any prior art documents describing the “innovator drug product” to which Applicants assert bioequivalence, noting that in the instant case an extremely large number of prior art listings have been provided by Applicants. For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.
	In terms of unexpected results, MPEP §716.02(d) makes clear that any unexpected results must be commensurate in scope with the claimed invention. In the instant case the claims are not limited to Example 1-1 such that any composition In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Midha et al. (“Bioequivalence; Its History, Practice, and Future,” 2009; The AAPS Journal Vol. 11, No. 4, pp. 664-670) is cited as discussing .
	Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57 and 108-113 are pending and have been examined on the merits. Claims  2, 4, 8-10, 14-15, 26, 34, 48, 55, 57 and 108-113 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619           

/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited on Applicants IDS dated 11/27/2018, citation No. 280.
        2 Cited on Applicants IDS dated 11/27/2018, citation No. 30.
        3 Traynor et al., p. 885, col. 2, lines 10-12.
        4 Chow, Shein‐Chung. "Bioavailability and bioequivalence in drug development." Wiley Interdisciplinary Reviews: Computational Statistics Vol.6, No. 4 (2014): pp. 304-312. doi:10.1002/wics.1310.
        5 Stoia, Celena. "Redefining Obviousness: How the PTO’s Failure to Reject Obvious Patents Impacts Hatch-Waxman Act Policy Objectives." Available at SSRN 3804422 (2021), see whole document.
        6 Cited on Applicants IDS dated 10/22/2018, citation No. 72.